[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                FILED
                       ________________________    U.S. COURT OF APPEALS
                                                     ELEVENTH CIRCUIT
                                                       September 13, 2005
                             No. 04-16212               THOMAS K. KAHN
                         Non-Argument Calendar              CLERK
                       ________________________

                    D. C. Docket No. 03-62291-CV-JEM

ERIC GOLDSTEIN,


                                                         Plaintiff-Appellee,

                                  versus

CITY OF SUNRISE, a municipal corporation,
ROBERT STEIN, Captain, individually,
DAVID BOYETT, Chief, individually,

                                                               Defendants,

JAMES SKELLION, Lt., individually,

                                                       Defendant-Counter-
                                                       Claimant-Appellant,

                                  versus

F. SCOTT FISTEL,


                                                   Third-Party-Defendant-
                                                      Counter-Defendant.
                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________
                               (September 13, 2005)

Before ANDERSON, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

      This is Lt. James Skellion’s appeal from the district court’s omnibus order

holding that he is not entitled to qualified immunity and, consistent with that

holding, denying Skellion’s motion to dismiss and his motion for summary

judgment. Skellion’s only argument on appeal is that a Title VII violation cannot

provide the sole basis for the 42 U.S.C. § 1983 claim that Eric Goldstein asserts

against him in count III in his amended complaint. See Arrington v. Cobb County,

139 F.3d 865, 872 (11th Cir. 1998) (“Of course, an allegation of a Title VII

violation cannot provide the sole basis for a § 1983 claim. [A] plaintiff cannot

bootstrap an untimely Title VII claim by bringing a § 1983 action based only on a

statutory violation of Title VII.”) (internal citations omitted). Skellion misreads

the amended complaint. Count III of the amended complaint alleges that Skellion,

among others, “clearly violated established statutory or constitutional rights”

(emphasis added) of Goldstein. Accordingly, the premise of Skellion’s appeal is

mistaken.

                                           2
AFFIRMED.




            3